DETAILED ACTION
General Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
When responding to this office action, applicants are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(II) and Interview Practice for additional details.
Status of claim(s) to be treated in this office action:
Independent: 1 and 12.
Amended: 1, 5, 8, 11-13 and 16.
Pending: 1-18.
Response to Arguments
Applicant's arguments with respect to claim(s) 1, 6 and 11-12 have been considered but are moot because the arguments do not apply to the new ground(s) of rejection presented in this Office action, necessitated by the applicant's amendment. 
Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6, 11-12 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over BILGER (US 20090129189 A1) in view of SON (US 20140359242 A1).

Re: Independent Claim 1 (Currently Amended), BILGER discloses a memory controller that controls a memory device (e.g. BILGER Abstract, ¶ [0021]), the memory controller comprising:
a write buffer to temporarily store write data received from a host (e.g. BILGER Fig. 2, ¶ [0021] and ¶ [0030]);
a write timing controller to receive temperature information indicating a temperature of the memory device, the write timing information indicating a write timing at which the write data is transferred to and stored in the memory device (e.g. BILGER Fig. 2 and ¶¶ [0021]-[0022], [0088] and [0094] disclose timing ); and
a write operation controller to control the write buffer and the memory device (BILGER Fig. 1 and ¶ [0021]) based on the write timing information (BILGER Fig. 1 and ¶¶ [0021]-[0022]),
(BILGER Fig. 1 and ¶¶ [0021]-[0022]).
BILGER is silent regarding:
generate write timing information based on the temperature information.
SON discloses:
 generate write timing information based on the temperature information (SON ¶ [0114] discloses timing information based on sensed temperature).
BILGER and SON disclose memory storage systems and methods. SON disclose temperature based timing information generation for relaxed operation of the memory device. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to apply the temperature dependent timing generation method of SON to the memory storage devices taught by BILGER for the purpose of operating a memory device including a plurality of memory cells, the method comprising steps of setting a first timing parameter when a temperature of the memory device is a first temperature, applying the first timing parameter when writing data to a set of memory cells of the memory device, switching the first timing parameter to a second timing parameter that includes a time period longer than the one of the first timing parameter when a temperature of the memory device is a second temperature, and applying the second timing parameter when writing data to the set of memory cells (see e.g., SON ¶¶ [0005]-[0017]).

Re: Claim 6 (Original), BILGER and SON discloses all the limitations of claim 1 on which this claim depends. They further disclose:
(SON ¶ [0114]).

Re: Claim 11 (Currently Amended), BILGER and SON discloses all the limitations of claim 1 on which this claim depends. They further disclose:
further comprising a temperature information obtaining component that transfers a temperature information request command to the memory device, and receives the temperature information from the memory device as a response to the temperature information request command (e.g. BILGER Fig. 11 steps 1102 and 1104).

Re: Independent Claim 12 (Currently Amended), BILGER discloses a method of operating a memory controller controlling a memory device (e.g. BILGER Figs. 1, 11 and ¶ [0085]), the method comprising:
storing write data received from a host in a write buffer (e.g. BILGER Fig. 2, ¶ [0021] and ¶ [0030]);
receiving temperature information indicating a temperature of the memory device (e.g. BILGER ¶ [0022]);
determining the write timing indicating the time point at which the write data stored in the write buffer is to be transferred to and stored in the memory device based on the temperature information (BILGER Fig. 1 and ¶ [0021]); 
controlling the write buffer to transfer (BILGER Fig. 1 and ¶ [0021]) stored in the write buffer to the memory device in response to the write timing (BILGER Fig. 1 and ¶ [0021]); and transferring a program command instructing to store the write data transferred from the write buffer to the memory device (BILGER Fig. 1 and ¶¶ [0021]-[0022]).
BILGER is silent regarding:
determining a write timing indicating a time point which the write data stored in the write buffer is to be transferred.
SON discloses:
 determining a write timing indicating a time point which the write data stored in the write buffer is to be transferred (SON ¶ [0114] discloses timing information based on sensed temperature).
BILGER and SON disclose memory storage systems and methods. SON disclose temperature based timing information generation for relaxed operation of the memory device. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to apply the temperature dependent timing generation method of SON to the memory storage devices taught by BILGER for the purpose of operating a memory device including a plurality of memory cells, the method comprising steps of setting a first timing parameter when a temperature of the memory device is a first temperature, applying the first timing parameter when writing data to a set of memory cells of the memory device, switching the first timing parameter to a second timing parameter that includes a time period longer than the one of the first timing parameter when a temperature of the memory device is a second temperature, and applying the second timing parameter when writing data to the set of memory cells (see e.g., SON ¶¶ [0005]-[0017]).

Allowable Subject Matter
Claim(s) 2-5, 7-10 and 13-18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Re: Claim 2 (and dependent claims 3-5), the prior art of record do not disclose or suggest, in combination with all other limitations in the claim:
wherein the write timing controller comprises:
a write data monitoring component to obtain a size of the write data stored in the write buffer;
a write timing information generator to generate the write timing information when the size of the write data is equal to or greater than a target reference size;
a reference size table storage to store a reference size table that includes information on a plurality of reference sizes
respectively corresponding to a plurality of temperature ranges of the memory device; and
a reference size determiner to determine, as the target reference size, a reference size corresponding to the temperature
information with reference to the reference size table.

Re: Claim 7 (and dependent claims 8-10), the prior art of record do not disclose or suggest, in combination with all other limitations in the claim:
wherein the write timing controller comprises:
a reference time interval table storage to store a reference time interval table that includes information on a plurality of reference time intervals respectively corresponding to a plurality of temperature ranges of the memory device; and
a reference time interval determiner to determine, as the target time interval, a reference time interval corresponding to the temperature information with reference to the reference time interval table.

Re: Claim 13 (and dependent claim 14), the prior art of record do not disclose or suggest, in combination with all other limitations in the claim:
wherein determining the write timing comprises:
determining a target reference size based on the temperature information;
obtaining a size of the write data stored in the write buffer;
and determining the write timing based on information indicating whether the size of the write data is equal to or greater than a target reference size.

Re: Claim 15 (and dependent claims 16-18), the prior art of record do not disclose or suggest, in combination with all other limitations in the claim:
wherein determining the write timing comprises:
determining a target time interval corresponding to the
temperature information with reference to a reference time interval table that includes a plurality of reference time intervals respectively corresponding to a plurality of temperature ranges of the memory device; and
determining the write timing according to the target time interval.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY OJHA whose telephone number is (571)272-8936.  The examiner can normally be reached on M-F, 7:30AM to 5:00PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 
/AJAY OJHA/Primary Examiner, Art Unit 2824
ajay.ojha@uspto.gov